Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on July 15, 2021 has been received and entered.
Currently, Claims 1-4, 7, and 9-20 are pending.  Claims 1, 7, and 9-13 are examined on the merits.  Claims 2-4, and 14-20 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 and 5-13), the species methylsulfonylmethane, lavender oil, in the reply filed on May 21, 2020 is acknowledged.
Claims 2-4 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 21, 2020.
Response to Amendment

Claim Rejections - 35 USC § 101


Claims 1, 7, and 9-13 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
            The claims are directed to a composition comprising  aloe vera extract, methylsulfonylmethane, shea butter (fat extracts from the shea plant) and lavender oil  (i.e. aloe, green plants, and lavender), which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e. aloe, green plants, shea and lavender), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e., aloe, 
Note: with respect to extracts of natural products such as plants, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged.
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. For example, and assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came 
In Claims 1, 7, and 13, the recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients.  The ingredients are used in treating hair loss.  Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed mixture is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to 
In Claims 1, 7, and 9-13, the topical composition does not change the claim beyond the judicial exception and do not integrate the exception into a practical application of the exception because the claimed composition is not limited to specifically how the composition is used in a practical application.  
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 
Thus, the claimed product is not eligible subject matter under current 35 USC 101 standards.
Response to Arguments
Applicant argues that the mixture is not a natural product.
In response to Applicant’s argument, in order for the composition to show markedly difference, the characteristic(s) must be changed as compared to 
Regarding the applicant’s arguments drawn to:"... the present claims are directed to a mixture which is not found in nature, and indeed, as reflected in the many Examples in Applicant’s specification, provides unexpected benefits with regard to a cosmetic composition which are not available in nature. Accordingly, the present claims are different than the individual components and provide markedly different properties than what is available in nature.”, the response to this argument is as follows.
First, this mere allegation of the unexpected benefits, without identifying what they are, and without any evidence that they are markedly different from the characteristics that are inherent from the mere additive mixture of the 

Claim Rejections - 35 USC § 103
Claims 1, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirakosyan (US 2015/0374613 A1) in view of Benjamin et al. (US 2011/0105623 A1) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
	
Kirakosyan teaches a formulation for treating hair loss comprising lavender oil, aloe vera oil (Claim 2), shea butter (Claim 4), wherein lavender oil is 1-3%, aloe vera oil is 0.5-2.0% (Claim 8).  Hair loss is also known as alopecia.  

Benjamin et al. teaches a topical use [0032] for methylsulfonylmethane for inhibiting microbial activity about 6-17% [0083] for adding to cosmetics susceptible to microbial contamination such as aloe vera and shea butter [0091].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add methylsulfonylmethane because Benjamin et al. teaches a topical use [0032] for methylsulfonylmethane for inhibiting microbial activity about 6-17% [0083] for adding to cosmetics susceptible to microbial contamination such as aloe vera and shea butter [0091].  One would have been motivated to make a composition for topical application with methylsulfonylmethane for the expected benefit of decreasing composition spoilage.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising about ratio of about 2:1 to about 1:4 of the active agent combination for the following reasons.  The reference does teach the composition for treating hair.  Kirakosyan teaches a formulation for treating hair loss comprising aloe vera oil is 0.5-2.0% (Claim 8).  Benjamin et al. teaches a topical use [0032] for methylsulfonylmethane for inhibiting microbial activity about 6-17% [0083].  Thus, the range from about 1:4 is encompassed by the teachings of the reference, and would have been obvious to use.  Thus, it would have been obvious to make a concentrated composition containing aloe vera and methylsufonylmethane for use as a .

Response to Arguments
	Applicant argues that the range is not taught.
	In response to Applicant’s argument, the reference does teach the composition for treating hair.  Kirakosyan teaches a formulation for treating hair loss comprising aloe vera oil is 0.5-2.0% (Claim 8).  Benjamin et al. teaches a topical use [0032] for methylsulfonylmethane for inhibiting microbial activity about 6-17% [0083].  Thus, the range from about 1:4 is encompassed by the teachings of the reference, and would have been obvious to use.  Thus, it would have been obvious to make a concentrated composition containing aloe vera and methylsufonylmethane for use as a topical composition.

In response to Applicant’s argument, a disclosure of the exact mechanism of action is not required.  Benjamin et al. teaches a topical use [0032] for methylsulfonylmethane for inhibiting microbial activity about 6-17% [0083] for adding to cosmetics susceptible to microbial contamination such as aloe vera and shea butter [0091] in a composition to treat topical areas.  The reference gives the activity and the appropriate dosage amount to treat topical areas.  Therefore, an artisan of ordinary skill would clearly see that this reference shows that using methylsulfonylmethane to treat topical area was known in the art at the time of the invention.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655